DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation, “[t]he method of claim 45 . . . .” It is impossible to determine the intended scope of the claim since it depends from itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 – 28, 31, 34 – 36, 40, 44 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0163385 to Chidambarrao et al.
Regarding claim 26, Chidambarrao et al. teach an integrated circuit device structure comprising: 
a source and a drain (14) with a channel region therebetween, the channel region comprising a semiconductor material; and 
a gate dielectric (16,26) over at least a portion of the channel region, wherein the gate dielectric has a first thickness proximate to the source and a second thickness proximate to the drain, wherein the second thickness is greater than the first thickness, and wherein at least a portion (26) of the gate dielectric has a linearly varied thickness over the channel region.
	Regarding claim 27, Chidambarrao et al. teach an integrated circuit device structure, wherein the gate dielectric has a substantially linearly varied thickness from the first thickness and the second thickness (Figs. 3 – 6).
Regarding claim 28, Chidambarrao et al. teach an integrated circuit device structure, wherein the gate dielectric has a constant total thickness comprising a sum of the first thickness and the second thickness.
	Regarding claim 31, Chidambarrao et al. teach an integrated circuit device structure, wherein the gate dielectric has a first gate dielectric (16), and wherein the gate dielectric further comprises a second gate dielectric layer (26) on the first gate dielectric layer.
	Regarding claim 34, Chidambarrao et al. teach an integrated circuit device, wherein the first gate dielectric layer comprises a first material with a first dielectric constant (¶[0029] 16 has a dielectric constant greater than 4.0, such as HfO2, having a dielectric constant of about 25) , the second gate dielectric layer comprises a second material with a second dielectric constant, and wherein the first dielectric constant is less than the second dielectric constant (¶ [0040] 26 can be La2O3, which has a dielectric constant of about 27).
	Regarding claim 35, Chidambarrao et al. teach an integrated circuit, wherein the gate dielectric is over a side of the channel region. The gate dielectric is over the left side and the right side.
Regarding claim 36, Chidambarrao et al. teach an integrated circuit, wherein the channel region comprises germanium (¶ [0025]).
	Regarding claim 40, Chidambarrao et al. teach a method of forming an integrated circuit device structure comprising: 
forming a source and a drain (14) with a channel region therebetween (15), the channel region comprising a semiconductor material; and 
forming a gate dielectric (26) over at least a portion of the channel region, wherein the gate dielectric has a first thickness proximate to the source and a second thickness proximate to the drain, wherein the second thickness is greater than the first thickness, and wherein at least a portion of the gate dielectric has a linearly varied thicknesses between the first thickness and the second thickness.
	Regarding claim 44, Chidambarrao et al. teach a method, further comprising forming the gate dielectric over the right and left side of the channel region.
	Regarding claim 45, as best can be understood, Chidambarrao et al. teach a method, wherein forming the gate dielectric comprises forming a first gate dielectric layer on the channel region and forming a second gate dielectric layer on the first gate dielectric layer, wherein the first gate dielectric layer comprises a first material having a first dielectric constant (¶[0029] 16 has a dielectric constant greater than 4.0, such as HfO2, having a dielectric constant of about 25) less than a second dielectric constant of a second material of the second gate dielectric layer (¶ [0040] 26 can be La2O3, which has a dielectric constant of about 27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0221660 to Dasgupta et al. in view of Chidambarrao et al.
	Regarding claim 37, Dasgupta et al. teach  a system comprising: 
a display subsystem (¶ [0057]); 
a wireless communication interface (¶ [0058]; and 
an integrated circuit device, the integrated circuit device comprising: 
a source and a drain (316a, 316b) with a channel region therebetween, the channel region comprising a semiconductor material; and 
a gate dielectric (318, 320) over at least a portion of the channel region. 
Dasgupta et al. do not teach a system wherein the gate dielectric has a first thickness proximate to the source, and a second thickness proximate to the drain, wherein the second thickness is greater than the first thickness, and   wherein at least a portion of the gate dielectric has a linearly varied thickness between the first thickness and the second thickness.
Chidambarrao et al. teach an integrated circuit, wherein the gate dielectric (26) has a first thickness proximate to the source, and a second thickness proximate to the drain, wherein the second thickness is greater than the first thickness, and   wherein at least a portion of the gate dielectric has a linearly varied thickness between the first thickness and the second thickness. It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the . 
Allowable Subject Matter
Claims 29, 30, 32, 33, 38, 39 and 41 – 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814